Exhibit 10.1

 

 [logo.jpg]

 

 



April 1, 2020

 

 

David Setboun

 

Re: Offer of Employment

 

Dear Mr. Setboun:

 

I am pleased to confirm an offer for you, by way of this offer letter (this
“Letter”), to join BRAINSTORM CELL THERAPEUTICS INC., a Delaware corporation
(the “Company”), on a full-time basis, in the position of Executive Vice
President, Chief Operating Officer (“COO”). Your employment commencement date
shall be April 7, 2020 (the “Effective Date”) and shall continue until
terminated pursuant to the terms hereof (collectively, the “Employment Period”).
All share numbers and share prices described herein shall be appropriately
adjusted in the event of a stock split, reverse stock split, or other similar
event.

 

The terms of your employment and compensation will consist of the following:

 

(i)Hours Commitment: You will be expected to work in a full-time capacity,
meaning a 40-hour work week, with the days and hours to be mutually agreed upon
by the parties, pursuant to the Company’s ordinary course of business (other
than weeks that include Company recognized holidays or weeks during which you
take vacation days). You shall not be permitted to have any other business
activities, unless first approved in writing by the Company in its sole
discretion. You may be required to travel in connection with your position. Your
office shall be located at the Company’s office suite in New Jersey or
Manhattan, New York. Additionally, you agree to travel to the Company’s other
offices and to other destinations in connection with the provision of services
by you as the Company’s COO, including as and when you are directed to do so,
from time to time, by your direct supervisor.

 

(ii)Title: Executive Vice President, Chief Operating Officer.

 

(iii)Nature of Services: You will directly report to our Chief Executive Officer
(“CEO”), and your primary responsibilities will consist of those listed on
Exhibit A (collectively, the “Executive Duties”) or as may otherwise be directed
from time to time by our CEO.

 

(iv)Compensation*:

 

a.In consideration of the performance of the Executive Duties, you shall be
entitled to receive an annual base compensation of Four Hundred Thousand U.S.
Dollars (USD$400,000.00) (the “Base Salary”), payable in installments in
accordance with the general payroll practices of the Company in effect at the
time such payment is made (and subject to applicable employee deductions, such
as income and employment tax withholdings) during the Employment Period. No
additional compensation shall be payable to you by reason of the number of hours
worked or any hours worked on Saturdays, Sundays or holidays, by reason of
special responsibilities assumed (whether on behalf of the Company or any of its
subsidiaries or affiliates), special projects completed, or otherwise.

 









Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

b.You shall be eligible to receive an annual cash bonus during the Employment
Period equal to up to 40% of the Base Salary, subject to your satisfaction of
pre-established performance goals to be mutually agreed upon by you and the CEO
and Board of Directors (the “Board”) of the Company (or a committee thereof)
each year during the Employment Period. Performance shall be evaluated through a
performance management framework and a bonus range based on the target bonus.
Your bonus for 2020 fiscal year shall be pro-rated based on the number of days
you are employed in fiscal year 2020. During the Employment Period, commencing
with the first anniversary of the Effective Date, you shall be eligible to
receive an annual option (the “Annual Option”) to purchase 20,000 shares of
common stock of the Company with an exercise price equal to the closing price of
the common stock of the Company on the day of the grant during normal trading
hours according to Nasdaq, and will be categorized as an incentive stock option
pursuant to Section 422 of the Internal Revenue Code to the extent you and the
terms of such option qualify pursuant to the eligibility requirements
(otherwise, the option grants shall be considered “non-qualified stock
options”), the vesting and exercisability of which shall be subject to the
satisfaction of pre-established performance goals to be determined by the Board
(or a committee thereof) each year during the Employment Period. Notwithstanding
the foregoing, the Annual Options are and will each be subject the limitations
of the Plans and any SEC or Nasdaq listing requirements and any required Board
or stockholder approvals.

 

c.You shall be eligible to receive a one-time signing and relocation bonus of
Forty Thousand ($40,000) U.S. Dollars (subject to applicable withholdings and
deductions), payable within 30 days after the full execution of this Offer
Letter by all parties.

 

d.Upon the Effective Date you shall receive a one-time grant of 50,000 shares of
restricted common stock of the Company (the “Restricted Stock Grant”), which
shall vest as to 100% of the award on the one year anniversary of the grant
date, provided you remain continuously employed by the Company from the date of
grant through the vesting date. The Restricted Stock Grant shall be contingent
upon your execution of one or more restricted stock agreements in such form and
substance as may reasonably be determined by the Company. In the event of your
termination of employment, any portion of the Restricted Stock Grant that is not
yet vested shall automatically and immediately be forfeited to the Company,
without the payment of any consideration to you.

 

e.Upon the occurrence of the specified milestones as detailed in Exhibit B, you
shall receive an additional one-time issuance of restricted common stock of the
Company (the “Special Restricted Stock Grant”), as described on Exhibit B. The
Special Restricted Stock Grant shall be contingent upon your execution of one or
more restricted stock agreements in such form and substance as may reasonably be
determined by the Company. In the event of your termination of employment, any
portion of the Special Restricted Stock Grant that is not yet vested shall
automatically and immediately be forfeited to the Company, without the payment
of any consideration to you.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

(v)You hereby acknowledge that you are responsible for obtaining the advice of
the your own tax advisors with respect to the acquisition of the Restricted
Stock Grant and the Special Restricted Stock Grant, and are relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with respect to the tax consequences relating thereto. You
acknowledge that you understand that you (and not the Company) shall be
responsible for your tax liability that may arise in connection with the
acquisition, vesting and/or disposition of the Restricted Stock Grant and the
Special Restricted Stock Grant and any accrued dividends with respect thereto.
You acknowledge that you have been informed of the availability of making an
election under Section 83(b) of the Internal Revenue Code, as amended, with
respect to the issuance of the Restricted Stock Grant and the Special Restricted
Stock Grant, and that you also are aware and understand that, as an executive
officer of the Company, there will be times that you are restricted or
prohibited from selling securities of the Company.

 

(vi)In addition to the foregoing, you shall be eligible to participate in, and
receive, such additional stock options or other equity awards relating to the
equity of the Company as determined by the Board (or a committee thereof) in its
sole and absolute discretion.

 

(vii)Upon presentation of vouchers and similar receipts, you shall be entitled
to receive reimbursement in accordance with the policies and procedures of the
Company maintained from time to time for all reasonable business expenses
actually incurred in the performance of the Executive Duties.

 

*Subject to all mandatory withholdings required by applicable law.

 

(viii)Employee Benefits: You shall be entitled to participate in such employment
benefits, including but not limited to a Section 401(k) retirement plan, health,
dental, and long term disability plans as are established by the Company and as
in effect from time to time applicable to executives of the Company. The Company
shall provide health and dental insurance plans (at no cost to you for the
premiums or other fees) or, if the Company is unable to provide such plans, the
Company will reimburse you for your health and dental insurance costs. The
Company shall not be required to establish, continue or maintain any other
specific benefits or benefit plans other than health and dental insurance.

 

(ix)Other Employee Benefits; Vacation: You shall be entitled to those other
employee benefits which are generally offered to the Company’s full-time
employees, and as required by applicable law. Notwithstanding, you shall also be
entitled to vacation during each year of the Employment Period in accordance
with the policies and procedures of the Company maintained from time to time;
provided that you shall be entitled to 20 days of vacation per fiscal year (to
be pro rated for partial years worked by you).

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

(x)No Additional Compensation. Except as provided herein or as determined in the
discretion of the Compensation Committee of the Board, you shall not be entitled
to any other compensation, salary or bonuses for services as an employee of
Company.

 

(xi)Confidentiality: You will be required to execute the Company’s standard
Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement on
or prior to your Start Date. A copy of this Assignment, Non-Competition,
Non-Solicitation and Confidentiality Agreement has been appended to this Letter
for your review and execution.

 

(xii)Termination and Consequences.

 

Termination Without Cause. At any time, the Company shall have the right to
terminate the Employment Period by written notice to you. Upon any termination
pursuant to this Section (xii), the Company shall (i) pay to you any unpaid Base
Salary through the effective date of termination specified in such notice; and
(ii) pay to you the accrued and/or pro-rated but unpaid performance bonus, if
any, for any period ending on or before the date of the termination of your
employment with the Company, as described in the terms of your bonus arrangement
(for the avoidance of doubt, any such performance bonus payment shall only be
due to you if the performance targets and all conditions are fully achieved
prior to the date of your employment termination). The Company shall pay to you
the equivalent of four (4) months of your Base Salary in the form of salary
continuation commencing on the first regularly scheduled payroll date following
the effective date of the Release described in this section and reimburse you
for the monthly COBRA premium paid by you for yourself and your dependents
for four (4) months following the effective date of termination. The Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination and
consistent with the Company’s policies and procedures, subject, however, to the
provisions and payment of compensation for unused vacation days that have
accumulated during the calendar year in which such termination occurs).  No such
salary continuation or any other form of severance pay or acceleration of
vesting shall be paid unless you timely execute and do not revoke a full and
general waiver and release in favor of the Company, its subsidiaries, its
affiliates, directors, officers, employees, shareholders, representatives and
agents, as described below. Notwithstanding anything to the contrary, in no
event shall the vesting for any stock options and other equity securities that
are subject to “performance-based” accelerate upon or as the result of the
termination of your employment for any reason.

 




Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 


Change in Control of the Company. (a) Payments. In the event that a termination
of employment without Cause or for Good Reason occurs within four (4)
months following a Change in Control (as defined in paragraph (b) of this
Employment Agreement) in the Company, the Company shall pay to you the
equivalent of four (4) months of Executive's Base Salary in a lump sum,
reimburse you for the monthly COBRA premium paid by you for yourself and your
dependents for four (4) months following the effective date of termination, and
fully accelerate the vesting of all outstanding, unvested options or other
equity instruments of Company Common Stock, such that all such equity shall be
vested immediately and exercisable, but only such options and equity securities
that are subject to “time-based” vesting (as opposed to “performance-based”
vesting, which shall not be accelerated). The Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination and consistent with the
Company’s policies and procedures, subject, however, to the provisions of and
payment of compensation for unused vacation days that have accumulated during
the calendar year in which such termination occurs). (b) For purposes of this
Agreement, the term “Change in Control” shall mean  (i) a reorganization,
merger, consolidation or other form of corporate transaction or series of
transactions, in each case, with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger or
consolidation or other transaction do not, immediately thereafter, own more than
50% of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities, in substantially the same proportions as their ownership
immediately prior to such reorganization, merger, consolidation or other
transaction, or (ii) a liquidation or dissolution of the Company, or (iii) the
sale of all or substantially all of the assets of the Company (unless such
reorganization, merger, consolidation or other corporate transaction,
liquidation, dissolution or sale is subsequently abandoned).  No such severance
payments, lump sum payments or acceleration of vesting shall occur if you fail
to timely execute and do not revoke a full and general waiver and release in
favor of the Company, its subsidiaries, its affiliates, directors, officers,
employees, shareholders, representatives and agents, as described below.

 


Release and Resignation Requirement. The Severance Benefits (including all
salary continuation, lump sum payments, acceleration of vesting, COBRA payments
and the like) are conditional upon (i) your delivering to the Company and making
effective and irrevocable a general release of all claims in favor of the
Company, in a form reasonably acceptable to the Company (the “Release”), which
release shall be effective seven (7) days after your signature and delivery to
the Company, following the date of the applicable termination or resignation
(such signature to be delivered to the Company no later than 45 days after the
termination of your employment with the Company); (ii) your complying with the
Release including any cooperation, non-disparagement or confidentiality
provisions contained therein and continuing to comply with your obligations
under the terms of this Employment Agreement, including any non-solicit and/or
non-compete provisions that may be included, and the terms of the Company
Protection Agreement (including Exhibit C hereof); and (iii) your resignation,
to be effective no later than the date of your termination or resignation date
(or such other date as reasonably requested by the Company). 

 

(a)Notwithstanding any other provision of this Agreement to the contrary, you
may terminate this Agreement at any time during the Employment Period, (i) for
Good Reason (as defined below), or (ii) without Good Reason on (A) thirty (30)
days’ prior written notice to the Company through the first anniversary of the
Effective Date; or (B) sixty (60) days’ prior written notice following the first
anniversary of the Effective Date.

 

(b)Notwithstanding any other provision of this Agreement to the contrary, the
Company may terminate the Employment Period upon written notice to you.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

(d)Subject to the other requirements of this Agreement, if either you or the
Company terminates this Agreement or your employment hereunder, then (i) your
Base Salary shall be discontinued upon the termination of the Agreement or your
employment hereunder, (ii) no bonus compensation, accrued or otherwise, shall be
payable for the year in which the termination with Cause or without Good Reason
occurs, (iii) to the extent permitted by applicable law, you shall cease to be
entitled to participate in any benefit plans or programs maintained by the
Company, and (iv) you shall forfeit all rights to any Company unvested stock
options if terminated by the Company for Cause and shall forfeit all rights with
respect to any Company unvested restricted stock if terminated by the Company
for Cause or if terminated by you without Good Reason. You shall be entitled to
receive payment for all accrued Base Salary and benefits earned through and
including the date of termination, including, but not limited to all bonus
earned, but not yet paid, for the year preceding the year in which such
termination occurs, payment for all accrued, unused vacation, reimbursement of
all business expenses incurred through the date of termination, and all vested
benefits to which the employee is entitled. In addition, you and your eligible
dependents shall be entitled to continue all group health benefits at your or
their expense, pursuant to applicable law.

 

(e)If you die or are unable to perform your duties and/or any other obligations
hereunder because of a Disability (as defined herein) during the term of this
Agreement, then the Agreement shall terminate, except that the Company shall pay
within thirty (30) days of such event all accrued Base Salary and any bonus that
you would otherwise have been entitled to receive through the date that your
employment with the Company is terminated. In the case of a Disability, you
shall also receive any applicable payments and benefits pursuant to any
disability plan or policy sponsored or maintained by the Company. The unvested
Options and/or Unvested Restricted Stock Units shall remain outstanding in
accordance with their existing terms and conditions.

 

(f)“Good Reason” means (i) a material reduction of your base salary, annual
bonus and or any annual equity grants and and/or benefits from the levels in
effect immediately prior to the reduction, (ii) a material reduction of your
duties and responsibilities from those in effect immediately prior to the
reduction, or (iii) material breach by the Company of any provision of this
Agreement after the Company’s receipt of written notice thereof from the you and
failure by the Company to cure the breach fully within thirty (30) days (or 60
days, as described above) after the date such notice is received by the Company.
A termination by you will not be considered a termination for Good Reason unless
within thirty (30) days (or 60 days, as described above) of the later of the
last event relied upon by you to establish Good Reason or actual knowledge
thereof as demonstrated by the Company, you furnish the Company with a written
statement specifying the reason or reasons why you believe you are entitled to
terminate employment for Good Reason and afford the Company at least thirty (30)
days (or 60 days, as described above) during which to remedy the default. Such
30 day (or 60 days, as described above) notice period may run concurrently with
the 30 day notice specified in section xii a If the Company timely cures the
condition giving rise to Good Reason for your resignation, the notice of
termination shall become null and void. If the Company does not timely and fully
cure the condition giving rise to Good Reason, your termination of employment
shall be effective as of the end of such cure period, subject to the other terms
of this Agreement.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

(g)“Cause” means a good faith finding by the Company of: (i) gross negligence or
willful misconduct by you in connection with the your Executive Duties that you
do not cure fully within thirty (30) days of written notice thereof by the
Company to you, (ii) your indictment for, conviction of, or entry of a plea of
guilty or no contest or similar plea with respect to any felony, acts of fraud,
misrepresentation, embezzlement, theft, dishonesty or breach of fiduciary duty
of loyalty to the Company or any of its affiliates or subsidiaries, or a
material and intentional breach of any material term of this Agreement that you
do not fully cure within thirty (30) days of written notice by the Company to
you thereof, (iii) willful or repeated failure to follow specific directives of
the CEO and/or the Board (or its committees or other designees) that are made in
accordance with all applicable law and would not violate applicable law and that
you do not cure fully within thirty (30) days of written notice by the Company
to you thereof, (iv) willful failure or refusal to perform your Executive Duties
by you (except where due to Disability or where performance of your Executive
Duties is prohibited by law), which failure or refusal is not corrected by you
within thirty (30) business days following receipt by you of written notice from
the Company of such failure or refusal, and the actions required to correct the
same, to the reasonable satisfaction of the CEO, (v) misappropriation by you of
the assets or business opportunities of the Company or its affiliates or
subsidiaries, (vi) any intentionally wrongful act or omission by you that has a
material adverse effect on the reputation or business of the Company or any of
its subsidiaries or affiliates, (vii) a willful and/or knowing breach by you of
any representations or warranties included in this Agreement, or (viii) you
knowingly allowing any third party to commit any of the acts described in any of
the preceding clause (v) against the Company.

 

(h)“Disability” means your inability to perform your duties pursuant to the
terms of this Agreement, because of physical or mental disability where such
disability shall have existed for a period of more than ninety (90) consecutive
days in any two hundred seventy (270) day period. The existence of a Disability
means that you cannot perform the essential functions of your position with or
without reasonable accommodation. The fact of whether or not a Disability exists
hereunder shall be determined by a professionally qualified medical expert
reasonably chosen by you and the Company.

 

(xiii)Special Payment Provision. Notwithstanding any provision herein to the
contrary:

 

a.This agreement is intended to comply with the requirements of Section 409A of
the Code (“Section 409A”) and regulations promulgated thereunder such that no
payment provided hereunder shall be subject to an “additional tax” within the
meaning of Section 409A. To the extent that any provision in this agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments due under this agreement shall not be subject
to any additional tax. For purposes of Section 409A, each payment made under
this agreement shall be treated as a separate payment. In no event may you,
directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this agreement shall be made or provided in
accordance with the requirements of section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during your
lifetime (or during a shorter period of time specified in this agreement), (ii)
the amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

b.If payment or provision of any amount or other benefit that is a “deferral of
compensation” subject to section 409A of the Code at the time otherwise
specified in this agreement or elsewhere would subject such amount of benefit to
additional tax pursuant to section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring such additional
tax. In the event this Section 11(o)(ii) requires a deferral of any payment,
such payment shall be accumulated and paid in a single lump sum on such earliest
date together with interest for the period of delay, compounded annually, equal
to the prime rate (as published in The Wall Street Journal), and in effect as of
the date of the payment should otherwise have been provided.

 

c.If any payment or benefit permitted or required under this agreement is
reasonably determined by either party to be subject for any reason to a material
risk of additional tax pursuant to section 409A(a)(1)(B) of the Code, then the
parties shall promptly agree in good faith on appropriate provisions to avoid
such risk without materially changing the economic value of this agreement to
either party.

 

As you are aware, you will be a full-time employee with the Company and must
devote your full attention and efforts to the Company during regular work hours
and your employment with the Company is "at will," which means your employment
may be terminated at any time for any reason, by either party, with or without
notice subject to both parties complying otherwise with the terms of this
Agreement

 

This Agreement will be governed solely by the laws of the State of New York
without giving effect to the conflict of laws principles thereof. You further
agree to submit to the exclusive jurisdiction of the courts situated in the
State of New York in respect of any issue and/or dispute which arises hereunder
and/or in connection with your employment with the Company.

 

By signing this Agreement, you confirm that you are not subject to any
agreements or other restrictions that would prevent you from working for the
Company and carrying out the Executive Duties described herein. You further
confirm that your employment with the Company will not violate or breach any
confidential relationship between you and any third party, and that you will not
disclose to the Company or use for the Company’s benefit any confidential or
trade secret information of any third party that is not otherwise allowed by law
or contract or the third party’s written consent. You agree that at no time
during the period of your employment with the Company will you undertake
responsibilities or obligations which will present an actual conflict of
interest with, or limit your ability to reasonably fulfill the Executive Duties
of your position with the Company.

 

You are required by law to provide documentation necessary to complete U.S.
Government Form I-9. Your employment will not commence until the Company has
received such materials/documentation. In addition, this offer is contingent on
verification of the information you have provided on your employment application
and in your job interview.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

We look forward to having you join the Brainstorm team, and we are confident
that you’ll contribute to its overall success. If you should have any questions
please feel free to contact me at your earliest convenience.



 

 

 

Sincerely,

 

BRAINSTORM CELL THERAPEUTICS INC.

 

By: /s/ Chaim Lebovits

Name: Chaim Lebovits

Title: Chief Executive Officer





 



ACKNOWLEDGED AND AGREED

AS OF THE DATE SET FORTH BELOW:

 

By: /s/ David Setboun

Name: David Setboun

Title: In his individual capacity

 

Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

EXHIBIT A

 

Chief Operating Officer Primary Responsibilities:

 

·Responsible for the company’s CMC (Chemistry, Manufacturing and Controls) or
all Company’s products. Overseeing the activities of the Company’s VP
Manufacturing.

·Responsible for the development and successful formation of Brainstorm
strategic partnerships across all geographic regions, including but not limited
to: identifying strategic partnership opportunities; leading all due diligence
activities; leading company negotiations; successful completion of term sheets;
and management of joint venture partnerships as the Brainstorm corporate co-lead
on JV committees.

·Responsible for the company’s global business expansion, including: strategic
partnerships; mappingח the European Union (“EU”) markets, as well as leading the
company’s EU regulatory activities; identification and sourcing of non-dilutive
funding opportunities; participation in Key Opinion Leader (“KOL”) engagements
with other Brainstorm team members; US and EU payer and health technology
assessment engagement; and sourcing appropriate EU vendors to conduct corporate
activities within the EU.

·Develop Brainstorm’s EU footprint and presence as necessary to support business
objectives, including: establishing an EU office; developing EU manufacturing
infrastructure; and hiring of Brainstorm employees or functional service
providers.

·Instruct, guide and supervise over the entire Commercialization efforts;
Overseeing and assisting the Company’s Chief Commercial Officer. And assist the
CEO, the President and the Chief Business Officer in all US NurOwn ALS launch
activities as necessary.

·Work collaboratively with the President and Chief Medical Officer on
prioritizing and optimizing Brainstorm’s innovative cellular product portfolio
across geographic regions and potential strategic partners, including:
establishing research collaborations with leading academic institutions and
subject matter experts; project management; program resourcing; and
establishment of specific product development timelines and milestones.

·Work collaboratively, under the CEO leadership, with the Chief Financial
Officer and the President and the Chief Business Officer on investor and PR
interactions and meetings as necessary, including: corporate reporting; investor
calls; fund raising; and media interactions.

·Actively contribute to the development of corporate objectives and strategic
planning as part of the Brainstorm senior management team.

 

 

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 



 

Exhibit B

 

Milestone for Special Restricted Stock Grant:

 

1.       Upon occurrence of the following milestone, COO shall receive 100% of
the Special Restricted Stock Grant totaling 250,000 shares of common stock of
the Company which shall vest immediately as to 100% of the award. Company shall
issue to you the Special Restricted Stock Grant in the appropriate amount “one
time only” if and when the milestone event is achieved. Such issuance shall be
made no later than ten (10) business days following achievement of the
applicable milestone event. You must be employed by the Company on the date the
milestone is achieved in order to receive the Special Restricted Stock Grant.
The milestone for the Special Restricted Stock Grant is as follows :

 

a.The Company had entered into a definitive commercialization agreement - prior
to its phase 3 ALS trial data unblinding for its lead investigational product -
with a third party that is not an affiliate or subsidiary of the Company, with
respect to the Company’s primary targeted indication – Amyotrophic Lateral
Sclerosis.

 

 

2.       Should the COO play a material part in securing a commercialization
agreement, the board of directors shall convene and discuss the option of
granting COO an additional special compensation or bonus, and, in that case, the
nature and scope of such compensation shall remain at the sole discretion of the
board.

 

For purposes of this Agreement, a “commercialization agreement” shall mean any
agreement signed between the Company and a third party not an affiliate or
subsidiary of the Company where the purpose of this agreement is to market,
launch, sell or otherwise commercialize the applicable product in any geography,
and shall include, but not be limited to, the following kinds of agreements that
serve the aforementioned purpose: License, Development & Commercialization
Agreement; Product Commercialization Agreement; Co-Marketing Agreement;
Copromotion Agreement; Contract Sales Force Agreement; Joint Venture; Product
Divesture, License, Sale or Acquisition Agreement; etc.

 

 

 

Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 



 

Exhibit C

 

 

ASSIGNMENT, NON-COMPETITION, NON-SOLICITATION

AND CONFIDENTIALITY AGREEMENT

 

This Assignment, Non-Competition, Non-Solicitation and Confidentiality Agreement
(this “Agreement”) is hereby effective as of April 7, 2020. As a condition of my
employment with BRAINSTORM CELL THERAPEUTICS INC., its subsidiaries, affiliates,
successors or assigns (collectively, the "Company"), and in consideration of my
employment with the Company and my receipt of the compensation now and
hereinafter paid to me by the Company, I, the undersigned, agree to the
following:

 

1.       At-Will Employment. I understand and acknowledge that, unless I enter
into a written employment agreement with the Company my employment with the
Company is for an unspecified duration and constitutes "at-will" employment. I
also understand that any representation to the contrary is unauthorized and not
valid unless obtained in writing and signed by an authorized representative of
the Company. I acknowledge that this employment relationship may be terminated
at any time, with or without good cause or for any or no cause, at the option
either of the Company or me, with or without notice.

 

2.       Confidential Information.

 

2.1       Company Information. I recognize that the Company has devoted
substantial money, time and resources in developing Confidential Information,
and that the Company pays its employees, among other things, to develop and
preserve its business information. Accordingly, I agree at all times during the
term of my employment and thereafter, to hold in strictest confidence, and not
to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of an authorized
representative of the Company, any Confidential Information of the Company. I
understand that "Confidential Information" means any Company technology or
economic competitively valuable proprietary information, technical data,
patients advocacy strategies, communications relating to patients (both internal
and external), trade secrets or know-how, including, but not limited to,
research, product plans, company business or working plans, products, Public
Relations & Investor Relation strategies or communications, pricing and pricing
methods, services, customer lists and customers (including, but not limited to,
prospective and actual customers of the Company on whom I called or with whom I
became acquainted during the term of my employment), markets, software,
developments, inventions, processes, technology, designs, drawings, models,
engineering, marketing, finances, employee compensation data or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. In
addition, I agree not to do any of the following: (a) disclose or disseminate
Confidential Information to anyone, including any Company employee or volunteer,
who lacks a need to know; (b) remove proprietary information from the Company's
premises without the express written authorization from Company; and (c) use the
Confidential Information for my own or any third party's benefit. I further
understand that Confidential Information does not include any of the foregoing
items which have become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved or improvements or new versions thereof.

 

2.2       Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

2.3       Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.

 

2.4       Governmental Limitations. Nothing set forth in the Agreement or in any
other agreement or policy of the Company shall prohibit any person from
reporting possible violations of federal or state law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. No person shall
require prior authorization of any party to make any such reports or
disclosures, and no person shall be required to notify the Company that he or
she has made such reports or disclosures. Furthermore, nothing in the Agreement
shall prohibit or limit a person from receiving a whistleblower award or other
financial benefit for participating in a government investigation.

 

3.       Inventions.

 

3.1       Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to: (a) any and all inventions,
developments, concepts, designs, discoveries, ideas, patents, patent
applications, improvements, and all other worldwide rights of inventorship; (b)
all copyrights in copyrightable works, all copyright registrations and/or
applications, all original works of authorship, any derivations thereof and all
moral rights appurtenant thereto; (c) all trademarks, service marks, trade
names, trade dress, product names and slogans and any common law rights and good
will appurtenant thereto, and all applications and registrations thereof; (d)
all registered and unregistered domain names, uniform resource locators and
keywords; (e) all computer and electronic data, documentation and software,
including both source and object code, computer and database applications and
operating programs; (f) all trade secrets and Confidential Information,
including ideas, research notes, client lists, development notes, know-how,
formulas, business methods and techniques and marketing, financial and pricing
data; and (g) all other intellectual property rights relating to any or all of
the foregoing, including any renewals, continuations or extensions thereof,
whether or not patentable or registrable under copyright, trademark or similar
laws (collectively hereinafter, the "Inventions"), which I may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time I am in the employ of the
Company. I further acknowledge that all original works of authorship, as
mentioned in this Section 3, which are or have been made by me (solely or
jointly with others) within the scope of and during the period of my employment
with the Company and which are protectible by copyright, patent and/or trademark
are "works made for hire," as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within the Company's sole discretion and for the Company's sole
benefit and that no royalty will be due to me as a result of the Company's
efforts to commercialize or market any such Invention.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

3.2       Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be deemed Confidential Information
and will be available to and remain the sole property of the Company at all
times.

 

3.3       Patent, Copyright and Trademark Registrations. I agree to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, trademarks,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
the Company shall deem necessary in order to apply for and obtain such rights
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title and interest in and to such
Inventions, and any copyrights, trademarks, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any such applications and to do all
other lawfully permitted acts to further the prosecution and issuance of patent,
trademark, copyright or other intellectual property registrations thereon with
the same legal force and effect as if executed by me.

 

4.       Solicitation of Customers. I recognize that the Company pays its
employees, among other things, to develop and preserve customer and client
goodwill, customer loyalty and customer and client contacts for and on behalf of
the Company. Accordingly, for the period of twelve (12) months after the date of
termination of my employment with the Company for any reason, whether with or
without cause, I will not solicit the business of any client or customer of the
Company, directly or indirectly, who is such on or prior to the date of such
termination. In addition, I will not solicit the business of any defined
prospective client or customer. A defined prospective client or customer is one
that is (a) an assigned account of any Company employee or (b) on an account
list in any employee's sales or pipeline report within the last year from the
termination date. I expressly agree that the limitation of this Section protects
a legitimate business interest of the Company. Nevertheless, in the event that
any of the restrictions and limitations contained in this Section are deemed
unreasonable or to otherwise exceed the time and/or geographic limitations
permitted by applicable law, such provisions of this Section shall be reformed
to the maximum time and/or geographic limitations permitted by applicable law.

 

5.       Conflicting Employment. I agree that, during the term of my employment
with the Company and for a period of three (3) months after the date of
termination of my employment with the Company for any reason, whether with or
with cause, I will not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the Company is
now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.
I expressly agree that the limitation of this Section protects a legitimate
business interest of the Company. Nevertheless, in the event that any of the
restrictions and limitations contained in this Section are deemed unreasonable
or to otherwise exceed the time and/or geographic limitations permitted by
applicable law, such provisions of this Section shall be reformed to the maximum
time and/or geographic limitations permitted by applicable law. Further, the
non-competition provision in this Section shall not apply to employment and
other statuses set forth in this Section in any other jurisdiction in which they
are prohibited. The remainder of this Agreement shall apply within and outside
of such jurisdictions.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

6.       Returning Company Property. I agree that, at the time of leaving the
employ of the Company, I will deliver and return to the Company (and will not
keep in my possession, recreate or deliver to anyone else) any and all
Company-owned devices, records, data, files, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any of the
aforementioned items developed by me or in my possession, including, without
limitation, those records maintained pursuant to paragraph 3.3.

 

7.       Notification of New Employer. In the event that I leave the employ of
the Company, I hereby grant to the Company the right to notify my new employer
about my rights and obligations under this Agreement.

 

8.       Solicitation of Employees. I agree that for a period of twelve (12)
months immediately following the termination of my relationship with the Company
for any reason, whether with or without cause, I shall not either directly or
indirectly solicit, induce, recruit, hire, offer employment or encourage any of
the Company's employees, independent contractors or vendors to leave their
employment / engagement, either for myself or for any other person or entity. I
expressly agree that the limitation of this Section protects a legitimate
business interest of the Company. Nevertheless, in the event that any of the
restrictions and limitations contained in this Section are deemed unreasonable
or to otherwise exceed the time and/or geographic limitations permitted by
applicable law, such provisions of this Section shall be reformed to the maximum
time and/or geographic limitations permitted by applicable law.

 

9.       Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any prior
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict with this Agreement.

 

10.       Equitable Relief. I acknowledge and agree that it is impossible to
measure in money the damages which will accrue to the Company if I should breach
or be in default of any of my representations or agreements set forth in this
Agreement. Accordingly, if I breach or am in default of any such representations
or agreements, the Company shall have the full right to seek injunctive relief,
in addition to any other existing rights provided in this Agreement or by
operation of law, without the requirement of posting bond. If any action or
proceeding is instituted by or on behalf of the Company to enforce any term of
this Agreement, I hereby waive any claim or defense thereto that the Company has
an adequate remedy at law or that the Company has not been, or is not being,
irreparably injured by my breach or default. The rights and remedies of the
Company pursuant to this Section are cumulative, in addition to, and shall not
be deemed to exclude, any other right or remedy which the Company may have
pursuant to this Agreement or otherwise, at law or in equity.

 

11.       Governing Law; Venue. This Agreement will be governed solely by the
laws of the State of New York without giving effect to the conflict of laws
principles thereof. I further agree to submit to the exclusive jurisdiction of
the courts situated in the State of New York in respect of any issue and/or
dispute which arises hereunder.

 



Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

[logo.jpg] 

 

12.       Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and supersedes all prior discussions between us. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

 

13.        Full Knowledge and Volition. I acknowledge and agree that I have
received a copy of this Agreement, that I have read and understood all of the
terms and conditions of this Agreement, and that I have had full opportunity to
be advised of my right and to discuss all aspects of this Agreement with counsel
of my own choosing prior to execution hereof.

 

14.       Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

15.       Waiver. No course of dealing or omission on the party of the Company
in asserting or exercising any right, power or remedy conferred by this
Agreement shall constitute or operate as a waiver thereof or otherwise prejudice
its rights, powers and remedies conferred by this Agreement or shall preclude
any other or further exercise thereof of any other right, power and remedy.

 

16.       Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

17.       Attorney’s Fees. Should I be found liable for any action taken to
enforce this Agreement, I will reimburse the Company for all reasonable
attorney’s fees and court costs.

 

18.       Waiver. No act or failure to act by Company waives any rights herein.
To be effective, any waiver by Company must be in writing and executed by an
executive officer of the Company.

 

19.       Headings. Section and other headings contained in this Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Agreement or any provision hereof.

 

20.       Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed one in the same original instrument.

 

  BRAINSTORM CELL THERAPEUTICS INC.         By:                   Name: Chaim
Lebovits   Title: Chief Executive Officer and President




 

  EMPLOYEE       By:                Name: David Setboun   Title: In his
individual capacity

 

Confidential

BrainStorm Cell Therapeutics Inc., 1325 Avenue of Americas, 28th Floor, New
York, NY 10019

Phone: 201-488-0460 Fax: 201-430-7555

